Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The response of 3/8/2021 was received and considered.
Claims 25-40 are pending.

Response to Arguments
Applicant's arguments filed 3/8/2021 have been fully considered but they are not persuasive.
Applicant’s remarks (3/8/2021, §A) argues that Baek lacks instructions to check whether the group formation is performed by the first UE.  However, Broustis teaches at least two devices establishing a ProSe link, where the network verifies that the devices are authorized for ProSe (¶30).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Baek such that the server is configured to check whether the group formation is performed by the first UE to establish authorization for ProSe, as taught by Broustis.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 25-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 25, 29, 33 and 37 recite “check whether the group formation is performed by the first UE”.  However, the specification does not appear to teach determine whether the group formation is performed or whether the formation is particularly performed by the first UE.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25-26, 28-30, 32-34, 36-38 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0309401 A1 to Baek et al. (Baek) in view of US 2013/0290696 A1 to Broustis et al. (Broustis).
Regarding claim 25, Baek discloses a network server (ProSe server, Fig. 3, 340) in a mobile communication system including a first UE (User Equipment) (UE1, Fig. 3, 300) and a second UE of group members (UE2, Fig. 3, 310), the server comprising: a memory storing instructions; and a processor configured to, when the first UE forms a group with the second UE, execute the instructions to: receive, from the first UE, a request message for group formation (UE1 Friend Group modification request, ¶54) including a group ID (group identifier, ¶54), send service information to the first UE (sends application ID, Friend Group ID, group-security key, Fig. 3, 342; see also Fig. 3, 312 where discovery channel information is broadcast to UEs including the first UE), send security information to the second UE (group security key provided to UEs in group, ¶50, ¶55).  While Baek teaches receiving request from UE1, ¶54, and transmitting a response to UE1, ¶56, Baek lacks a step to check whether the group formation is performed by the first UE.  However, Broustis teaches at least two devices establishing a ProSe link, where the network verifies that the devices are authorized for ProSe (¶30).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Baek such that the server is configured to check whether the group formation is performed by the first UE.  One of ordinary skill in the art would have been motivated to perform such a modification to establish authorization for ProSe, as taught by Broustis. 
Regarding claims 26, 30, 34 and 38, Baek discloses wherein the request message includes a first ID of the first UE and a second ID of the second UE (ProSe ID1, Prose ID3, Fig. 3, 302).
Regarding claims 28, 32, 36 and 40, Baek discloses wherein the security information is security parameters (group security key provided to UEs in group, ¶50, ¶55).

Regarding claim 33, the claim is similar in scope to claim 25 and is therefore rejected using a similar rationale.
Regarding claim 37, the claim is similar in scope to claim 25 and is therefore rejected using a similar rationale.

Claims 27, 31, 35 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Baek and Broustis, as applied to claims 25, 29, 33 and 37 above, in view of US 2014/0348061 A1 to Salkintzis.
Regarding claims 27, 31, 35 and 39, Baek lacks wherein the service information is a service type.  However, Salkintzis teaches establishing a direct communication with the assistance from ProSe, where a ProSe group setup response message includes a service type (mode) (Fig. 3, 1) to establish the communication technology and operating parameters (¶¶38-39).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Baek, as modified above, such that the first UE is informed of service information including a service type.  One of ordinary skill in the art would have been motivated to perform such a modification to establish a type of communications and parameters required to establish the direct communication, as taught by Salkintzis.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J SIMITOSKI whose telephone number is (571)272-3841.  The examiner can normally be reached on Monday - Friday, 7:00-3:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-38623862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael Simitoski/               Primary Examiner, Art Unit 2493                                                                                                                                                                                         
April 7, 2021